The plaintiff in error, hereinafter referred to as the defendant, was by information jointly charged with Rimer Gilman and Jim Champion of the crime of grand larceny, was tried with Rimer Gilman, convicted, and sentenced to serve a term of four years in the state penitentiary.
The record shows the defendant, C. B. Sherrill, is the only one that appealed from the judgment. The case-made, with petition in error attached, was filed in this court on February 26, 1934; no brief has been filed in support of defendant's assignment of error.
A careful examination of the record shows no fundamental errors. The evidence is sufficient to support a verdict of conviction. The defendant Jim Champion testified for the state. The value of the wheat alleged to have been stolen is $28. Considering the facts disclosed by the record and the circumstances, it is the opinion of this court that the punishment is excessive and should be modified from a term of four years' imprisonment in the state penitentiary to two years, and, as modified, the judgment is affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur.